                               Exhibit 1 Defaulting Defendants

Doe #   Store Name                Seller ID                      Email Address
3       1beasone                  1beasone                       aaronzstore@outlook.com
5       2after1                   2after1                        eb.zzinkingred@gmail.com
10      8electronicsfr            8electronicsfr                 e8electronicsfr@outlook.com
12      affordablerality          affordablerality               vilmantas.zagreckas@gmail.com
15      annashop                  annashop                       annatba10@gmail.com
23      battle.drop.boat          battle.drop.boat               fei.corp.staff@gmail.com
26      bkkto407                  bkkto407                       kennnyy157@yahoo.com
30      brookebaileyfitness       bdsc-blackdiamondsocialclub    blackdiamondsocialclub@gmail.com
31      btcoinsmilitaria          btcoinsmilitaria               bjaycarver5@att.net
32      buckup-tactical           buckup-tactical                buckuptactical@gmail.com
37      cherrydanielm31           cherrydanielm31                cherrydaniel31@gmail.com
39      coldwar_p                 coldwar_p                      coldwarpatches@gmail.com
42      Ctarmory                  Ctarmory                       dezski24@yahoo.com
43      curt7276                  curt7276                       stiau72@gmail.com
46      davxi-6003                davxi-6003                     dgawwegnm1616@yeah.net
50      dodgers_ru                dodgers_ru                     sukadodgers@yandex.ru
52      dzezi32                   dzezi32                        sassypaur@gmail.com
53      ellen415sf                ellen415sf                     ellen.curry@gmail.com
57      fast_service_designs      fast_service_designs           fastservicedesigns@gmail.com
61      geo_135                   geo_135                        gertrudecox1995@gmail.com

62      guerilla_patch            guerilla_patch                 handoko051277@gmail.com
63      Guzsansl                  Guzsansl                       pacoguzmanshop@gmail.com
65      homegadgets-uk            homegadgets-uk                 billysin6588@gmail.com
74      Jocsh                     Jocsh                          johncushing73@gmail.com
79      Joydodochang              joydodochang                   melissa-yao@hotmail.com
81      keepshooting-btparms      keepshooting-btparms           email@btparms.com
82      khorru2                   khorru2                        info@otlei.ru
89      kubaoleilei1118           kubaoleilei1118                kubaoleilei@sina.com
90      kubaonono1020             kubaonono1020                  kubao2012@gmail.com
91      Lazybrothers              Lazybrothers                   s7aven@gmail.com
95      mackipaki-shop            mackipaki-shop                 macki.paki@ya.ru
96      Majorpatchinc             majorpatchinc                  majorpatchllc@gmail.com
100     meixuiprus8789456         meixuiprus8789456              wm9966aa@163.com
103     milindri_17               milindri_17                    josebz765@gmail.com
104     Militarypatch             militarypatch                  patchpad@earthlink.net
106     Miltacusa                 Miltacusa                      mtmc711@yahoo.com
112     Nikkznakkz                Nikkznakkz                     nikkznakkz@hotmail.com
Doe #   Store Name                    Seller ID                  Email Address
113     noci-85                       noci-85                    normacikin@att.net
115     nonoking03                    nonoking03                 50684766@qq.com
117     Oficrless                     Oficrless                  depless@aol.com
118     Onetigris                     Onetigris                  ali-onetigris@hotmail.com
121     partydress-miss               partydress-miss            qingson@sohu.com
123     patchlexpatches               patchlexpatches            niklas@niklex.com
124     Patchpad                      Patchpad                   ponbert@earthlink.net
125     Patchsquad                    Patchsquad                 maralj88@yahoo.com
132     pyro2199                      pyro2199                   transfusionrec@yahoo.com
133     Raritetussr                   raritetussr                ukrpatch@yahoo.com
140     savingstorichesandmore        savingstorichesandmore     birdfun@live.ca
142     shopgungoddess                shopgungoddess             athena@gungoddess.com
143     shopitemsnack07               shopitemsnack07            naruedol.nack@gmail.com
145     slyor_store                   slyor_store                sharonaviv8@gmail.com
146     sowesmile4                    sowesmile4                 poerg1873kfsrjkfj@163.com
150     Superstarscjm                 superstarscjm              cjmking01@sina.com
151     Superstarslxl                 superstarslxl              lxlking01@sina.com
152     Supertobuy                    supertobuy                 ebay@supertobuy.com
154     tac-junction                  tac-junction               etopgear@gmail.com
156     tacticalfreaky-usa            tacticalfreaky-usa         tactical.freaky2@gmail.com
160     Tfpatches                     Tfpatches                  dkpatches@yahoo.com
167     Timipatch                     timipatch                  timi9925@163.com
169     Tinderv                       Tinderv                    sonyawhite10@att.net
170     titan_strategic               titan_strategic            titanstrategicgroup@gmail.com
175     topmarket18                   topmarket18                yidoudashi@sohu.com
183     vigorous1234                  vigorous1234               gqvietstud@yahoo.com
184     warehousedeals365             warehousedeals365          warehousedeals202@pymail.io
187     weyshb889916                  weyshb889916               weyb20122@163.com
188     xunqian2018                   xunqian2018                2512347232@qq.com
189     zmcvnn88                      zmcvnn88                   zmnn19752@163.com
190     Luckyteam                     58246027dd5a13704e075938   15016533871@163.com
191     YTH-yth                       5dce8106210e140cc0b5dd7d   shiluo795@163.com
192     santa_kiss                    5897c9f9e6c95050076542ab   christ2005_6@sina.com
193     Alina_M                       57871d114d66927e2465fd5c   stephencheng2018@outlook.com
194     Taiqiduxing                   5dc7c29c29e7863081051add   d22mtefsq@163.com
        Shenzhenshijiaxinshengkejiy
195     ouxiangongsi                  55f14b6afef0974279646dab   jiaxingshengzhangjie@outlook.com
196     Tangmelody                    5a65ffc463aa6d0f319e4504   3320525503@qq.com
197     Enjoyable365                  59e71c1c9aee091450eca5be   18165736492@163.com
198     Aokeye                        5d5be11640defd7560571ae3   ddkeip@163.com
Doe #   Store Name                   Seller ID                  Email Address
199     DotorBlind                   58ce94ee233c1750a44cb9b7   9309491@qq.com
200     INCOOL                       547732063dabbe37a957c41a   bestcycle@hotmail.com
201     Bei Na                       5d5bc355560eca38f5841abb   1660524707@qq.com
203     555                          5376dbb77360460359f403ba   dong_yan1305@live.com
204     Wang's Flagship Store        57fe38da0fb8e34186a802eb   1531232877@qq.com
205     Bensonas                     577ccb24aa688d74b2f20bb6   15567770839@163.com
206     Accessible                   58aa9d0a87f0ff50f343aa93   zengnx1963@163.com
207     Liaofashion                  585ce7fb0b37cd52a56b2052   liaofashion@outlook.com
208     Cenozoic Era                 570357ebd4e6b658bd459e8b   chen3517@163.com
209     Careforyou04                 59145471dd247530fa5939fb   ya05300530@163.com
        Fujianjunyuemaoyiyouxiango
210     ngsi                         560761e446e339405e6dcfa4   993505387@qq.com
211     Ecoolbuy02                   58d8fe44c430d85354ec1790   ya07290729@163.com
212     PowerMup                     59e7f8e20a332a5f879688a0   wish@mtgoyf.com
213     YvonneC                      5a1e74bf028bbd54f7d7267c   youxing1993@163.com
215     Hao You                      590bfb00a16c5425f6110f23   checknow0830@qq.com
216     Lulu123                      59267e448d8df1100efdd7a7   2799653658@qq.com
217     Hongzhicheng                 58469db415b9d76933803484   yangchengchde@outlook.com
218     OKEX                         5d43eb024c78556e0be59aac   l15936978618@163.com
220     fjnlyouth0105                5a0f974a7dee4a18f4536807   3249971470@qq.com
221     lucky895                     5a66ab812023106d037b08d7   3307068079@qq.com
222     fjnlyouth0104                5a0f91dbdc7a9130d4a9195a   3261470585@qq.com
223     long direct                  5bb0df3058f3225566f41dee   longbetter@hotmail.com
224     Wangyangkai                  5ab0f7742fbbdc5b1a6bae92   lemonsqueezer@163.com
225     angelayangyang               54b3d01c28565a271f142428   reebowgear08@yahoo.com
226     ALMm                         596ac73a6d138f626fcc2aae   youlikeou@126.com
227     Fashionpark365               57d22ef221d6514e300fe105   m15802608092@163.com
228     Shhssvv                      580f3c8cbb227259f2b95e75   zhj_wish@126.com
229     Merhua Fangyi                5b61396e9f66b23948c48f5c   sonofmartinwang@outlook.com
230     CocoCocoCoco                 5d050ec89c7c4a7f8ef5587c   c13175085625@163.com
231     MELIFE                       53c502b2ff4d6d4ecaea5b29   2851251093@qq.com
232     The Silk Road                565117c76c0dc4127a4ed09b   1362604630@qq.com
233     Sweety Box                   53e8c4e64497c57e360ab4aa   justdoit7878@163.com
234     Lucky Plaza                  5853f767fef4095eece07985   907543651@qq.com
235     REEBOW GEAR                  545b8aa93dabbe5d31716f85   alexyangrb@gmail.com
236     Seesongogo                   57b5705c44ca777f9adde71d   seesongogo@163.com
238     NONSTOP                      53be812ed9113970dd257542   3004255043@qq.com
239     Loverlyer                    5344b510bb72c56198ccd4c5   loverlyer123@126.com
240     fashion for all              54e354f97851095ed0db25f2   yecaihua001@126.com
242     sexy lingerie                53489e63bb72c51a93dd0f04   sexylingerie@thselling.com
243     miladymartinez               5c388180baf1392667b3fbd9   myosotislzhk@zoho.com
244     Bart Michelle 2019           5dd2c165d5c4b903aaa6f7bb   wi3my2019@zohomail.com
Doe #   Store Name                 Seller ID                  Email Address
245     Excellen Future            57c6a553787ffe6ddecb8a7b   1992123946@qq.com
246     multiball store            5808ab391c9d44327b449e1c   afprain@hotmail.com
247     Wisdom-offer               568b347face9c7269eed715a   br85808579jiarenx@126.com
248     chinatera limited          5346e2f6796f681164bf9f9b   liuhuilinfa@163.com
249     LYP's Store                56cbf92708b5e01387d1cc79   dragon1yp@163.com
250     LuoQiang                   58bd2a4627a92e5056bd2092   wowwowwow0830@qq.com
251     World Adventure            580d7df1732c21197e2a534c   af07967665439@163.com
252     C C fashion                53594b8fb9ee8425ffba0087   294477860@qq.com
253     Angus Hao                  58e77cf2edf5ad104f26812b   violawang124@gmail.com
254     Chiccollector              56172d8a1ef2a00da569294a   wt_wish@126.com
255     hot forest                 56cd95d61e15ff78c21df171   ybfqhe@hotmail.com
256     Anijia                     5d5950304dd91b0a316a577a   dukeluo@163.com
        Shenzhenmanmanrimaokejiy
257     ouxiangongsi               55c2b0133a698c5d446c1f9a   mmrm_wish@126.com
258     fangyitong2017             5843e11015ac504e5191ab30   316259230@qq.com
259     Nicenachan                 58bea2b35cbb31531729c262   nicenachan@outlook.com
260     YOU XIAN XIAO PU           59367e8623be9432a462190f   479303863@qq.com
262     Rose's shop                58345a0c728de65134683bf9   3560519104@qq.com
263     xingye_zh                  5b137403d1c3603e85fc6b5f   3147857286@qq.com
264     wsongLtd                   567155b4ec6de226c3bbea0c   2155691687@qq.com
265     Typhoon                    58a585d13a8c36510ee685df   495309405@qq.com
266     xuyunyong11052             5a65fd0fdb0e42230212edce   437093925@qq.com
267     Bigangbeauty               57c65cdf6d5f2d1c7269fc77   596595746@qq.com
268     qiboyidadianzishangwu      57cbffe978f9cb0ca8cfe608   weyb2012@163.com
269     Loyalty to foreign trade   593009e5ad56b252b6641c0f   jihuaonce@163.com
270     Eblueskyx                  59d978d8dd03297bbf857eb7   eblueskyx@hotmail.com
271     Gaoxiamo                   5947ca4ec25081089149579d   waterpoolsouth@outlook.com
272     Shanhuhai                  596082afdba4dc579a5c1b64   fjssdasd1311@163.com
273     toyato8866                 543ce65a01c0c00a48532a5c   xiaomaque12341@126.com
274     Shing lung foreign trade   58b6be58cb842135d8220e8b   zmnn1975@163.com
275     Junecrab                   5accad6b40626a5527d9f11e   648433721@qq.com
276     Holala                     550799ae04136a46f0451a3f   sshywish@126.com
277     Damond                     5343bd3b736046425600304c   mmxiaojun123@126.com
278     happy clan                 5642174a906c9c12737e6c80   465441985@qq.com
279     TeQuiero                   5b9332031d46771b3ea1d585   mfzeng1975@163.com
280     nichongfengsheng           5aa23aceddf45b35a7a4cdad   lutter6191@outlook.com
281     Easy_Nest                  55cacb4c5415421011d96c28   loveandreal@aliyun.com
